Citation Nr: 1025930	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-05 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
irritable bowel syndrome, currently rated as 10 percent disabling 
prior to May 6, 2009, and 30 percent disabling since May 6, 2009.

2.  Entitlement to service connection for a qualifying chronic 
disability or medically unexplained chronic multisymptom illness 
manifested by fatigue, headaches, and nausea, to include chronic 
fatigue syndrome.

3.  Entitlement to service connection for a qualifying chronic 
disability manifested by anemia.

4.  Entitlement to service connection for a chronic disability 
manifested by memory loss, to include on direct and secondary 
bases, and on the basis of a qualifying chronic disability 
pursuant to 38 U.S.C. § 1117.

5.  Entitlement to service connection for a qualifying chronic 
disability manifested by skin lesions.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from July 28, 1989 to 
February 16, 1990, and from December 27, 1990 to March 17, 1991, 
with unconfirmed periods of service with the Army Reserves.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran presented testimony at a Board hearing chaired by the 
undersigned Veterans Law Judge at the RO in September 2009.  A 
transcript of the hearing is associated with the claims file.

Because the Veteran has disagreed with the initial rating 
assigned for IBS, following the grants of service connection, the 
Board has characterized that claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for already service-connected disability).  Moreover, 
while the RO has granted a higher rating of 30 percent, inasmuch 
as higher ratings are available before and after the effective 
date of the 30 percent rating, and the Veteran is presumed to 
seek the maximum available benefit for a disability, the Board 
has characterized that issue as reflected on the title page.  See 
A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  

The claim for service connection for a qualifying chronic 
disability manifested by skin lesions is addressed in the REMAND 
portion of the decision below and is therein REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 6, 2009, the Veteran's IBS symptomatology most 
closely approximated frequent episodes of bowel disturbance with 
abdominal distress.

2.  From May 6, 2009 to present, the Veteran's IBS symptomatology 
most closely approximated diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.

3.  The Veteran's fatigue, headaches, and nausea have been 
attributed to a known clinical diagnosis that is nonservice-
connected.

4.  The Veteran's anemia has been attributed to a known clinical 
diagnosis that is nonservice-connected.

5.  The Veteran's memory impairment has been attributed to a 
known clinical diagnosis that is nonservice-connected; the 
Veteran's memory impairment is not otherwise related (cause or 
aggravation) to service or to any service-connected disease or 
injury.




CONCLUSIONS OF LAW

1.  Prior to May 6, 2009, the criteria for an initial disability 
rating higher than 10 percent for IBS were not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10 4.114, 
Diagnostic Codes 7319, 7332 (2009).

2.  Since May 6, 2009, the criteria for a disability rating 
higher than 30 percent for IBS have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10 4.114, 
Diagnostic Code 7319, 7332 (2009).

3.  A disability manifested by fatigue, headaches, and nausea is 
not due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117.  38 U.S.C.A. §§ 1110, 
1117 (West 2002 & Supp. 2009); 38 C.F.R. § 3.317 (2009).

4.  A disability manifested by anemia is not due to undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C. § 1117.  38 U.S.C.A. §§ 1110, 1117 (West 2002 & Supp. 
2009); 38 C.F.R. §  3.317 (2009).

5.  A disability manifested by memory loss was not incurred in or 
aggravated by service, is not proximately due to (cause or 
aggravation) or a result of a service-connected disability, and 
is not due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117.  38 U.S.C.A. §§ 1110, 
1117 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310, 3.317 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the claim for a higher initial rating for IBS 
arises from the Veteran's disagreement with the initial rating 
assigned after the grant of service connection.  The courts have 
held, and VA's General Counsel has agreed, that where an 
underlying claim for service connection has been granted and 
there is disagreement as to "downstream" questions, the claim 
has been substantiated and there is no need to provide additional 
VCAA notice or prejudice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 
(2003).  

The Court has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin 
v. Peake, 22 Vet. App. 128, 137 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream elements.  Id.  There 
has been no allegation of such error in this case.

In a January 2006 pre rating letter, the RO notified the Veteran 
of the evidence needed to substantiate his claims for service 
connection.  This letter also satisfied the second and third 
elements of the duty to notify by delineating the evidence VA 
would assist him in obtaining and the evidence it was expected 
that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The appellant has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claims, 
in a March 2006 letter.  Thus, contrary to VCAA requirements, 
some of the VCAA-compliant notice in this case was provided after 
the initial adjudication of the claims.  Mayfield v. Nicholson, 
444 F.3d 1328, 1333 (Fed. Cir. 2006).  However, the timing 
deficiency was cured by readjudication of the claims in a March 
2010 supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
and all of the identified post-service private and VA treatment 
records.  In addition, the Veteran was afforded a series of VA 
examinations as to his claims for service connection, and his 
rating claim for IBS.  These examinations were adequate because 
they were performed by medical professionals based on review of 
claims file, solicitation of history and symptomatology from the 
Veteran, and a thorough examination of the Veteran.  The 
resulting diagnoses and rationales were consistent with the 
examination findings and the record.  Nieves-Rodriguez v. Peake, 
22 Vet. App 295 (2008).

Regarding the May 2009 IBS examination, although the examiner 
"encouraged the [V]eteran to follow up with his primary care 
provider to get a repeat and complete workup," this advice 
appears to be in regard to determining the cause or etiology of 
the Veteran's symptoms, and does not indicate any inaccuracy or 
lack of thoroughness in evaluating the Veteran's symptomatology.  
See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Entitlement to 
service connection is not at issue with regard to this claim, and 
a service-related etiology is conceded.  Moreover, the periods of 
remission and recurrence of symptoms were adequately described by 
the Veteran, and were included in the medical report.  See 
Ardison, v. Brown, 6 Vet. App. 405, 407 (1994).  Accordingly, no 
further development is indicated by the examiner's remark.  

The Veteran has not been provided with a VA examination as to the 
etiology of his cognitive disorder.  Under the VCAA, VA must 
provide an examination when there is competent evidence of a 
disability (or persistent or recurrent symptoms of a disability) 
that may be associated with an in-service event, injury, or 
disease, but there is insufficient information to make a decision 
on the claim. 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F.3d 
1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006).  The Veteran's reports of continuity of 
symptomatology can satisfy the requirement for evidence that the 
claimed disability may be related to service, and the threshold 
for finding that the disability (or symptoms of a disability) may 
be associated with service is low.  McLendon, 20 Vet. App. at 83; 
Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  Here, no 
examination was required because there is no injury or disease in 
service that may be related to the known clinical diagnosis of 
cognitive disorder. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for service connection and the rating 
claim are thus ready to be considered on the merits.



II.  Analysis

Rating Claim

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level 
of disability present must also include consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is or primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, in Fenderson, the Court noted 
an important distinction between an appeal involving a claimant's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating assigned, 
evaluation of the medical evidence since the effective date of 
the grant of service connection is required.  See Fenderson, 12 
Vet. App. at 126.

In the September 2006 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for IBS, 
pursuant to Diagnostic Code 8873-7319, effective June 21, 2005.  
The March 2010 rating decision subsequently granted a higher 
rating of 30 percent, effective May 6, 2009, the date of a VA 
examination.  

Under Diagnostic Code 7319, irritable colon syndrome (spastic 
colitis, mucous colitis, etc.) is to be rated at 30 percent 
(severe) where there is diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  A 
10 percent (moderate) rating is appropriate with frequent 
episodes of bowel disturbance with abdominal distress.  Where 
symptoms are mild, with disturbances of bowel function with 
occasional episodes of abdominal distress, a noncompensable 
rating is appropriate.  

Under Diagnostic Code 7332, rectum and anus, impairment of 
sphincter control, complete loss of sphincter control warrants a 
100 percent rating.  A 60 percent rating is appropriate where 
there is extensive leakage and fairly frequent involuntary bowel 
movements.  For occasional involuntary bowel movements, 
necessitating wearing of a pad, a 30 percent rating is assigned.  
For constant, slight, or occasional moderate leakage, a 10 
percent rating is appropriate, and for slight impairment, without 
leakage, a noncompensable rating is warranted.  

The Board would like to initially acknowledge the Veteran's 
statement, as put forth in the notice of disagreement, that he 
does not have IBS, but that his abdominal symptoms are 
attributable to Gulf War Syndrome.  As this is a rating 
determination, the Board makes no specific finding as to the 
specific diagnosis, as such a finding is not necessary.  The RO 
has obtained opinions as to the associated symptomatology.  
However, the Board must apply the most appropriate diagnostic 
code to evaluate the disability.  In this case, the codes listed 
above are the most appropriate, and the Board has considered 
both.  

Considering the lay and medical evidence in light of the above-
noted criteria, the Board finds that an initial rating in excess 
of 10 percent is not warranted.  And a rating higher than 30 
percent is not warranted since May 6, 2009.

In so finding, the Board notes first that the grant of the 
increased 30 percent rating follows a VA examination in May 2009.  
While the examiner was asked in subsequent opinion requests for 
an opinion as to whether certain symptomatology was related to 
the service-connected IBS, his positive opinion linking sphincter 
laxity to the IBS does not appear to be the sole basis for the 
increase.  Rather, the May 2009 examination reflects a true 
worsening of symptomatology as compared to the previous July 2006 
examination.  The Board is not implying that the Veteran became 
worse on the day of the examination.  Clearly, he is reporting a 
history at the time of the examination.  However, nothing prior 
to that date establishes an exact date (effective date) of change 
in the nature of the disability.  Even when his report during the 
examination is considered in the most favorable light, the record 
establishes a non-specific time frame of the worsening.  Here, we 
assign the effective date based upon the facts found.  See, 
38 U.S.C.A. § 5110(a). 

In July 2006, the Veteran reported that, since he came back from 
the Gulf War, he had diarrhea on a monthly basis (once per 
month), with at least three to four bowel movements a day during 
such episodes.  The duration is about one or two hours and is 
episodic.  By contrast, in May 2009, the Veteran reported periods 
when he spends five hours a day in the bathroom with several 
episodes of fecal incontinence, the symptoms getting worse over 
the prior year.  He reported episodes of diarrhea lasting three 
to six days when, according to him, he stays in the bathroom 
continuously and defecates 20 to 25 times.  He also reported nine 
to ten time periods during the prior year where he had accidents 
with soiling fecal discharge.  He reported he has lost about 50 
to 60 days of work time within the last year and is concerned 
that he will lose his job.  The examiner reported that there was 
very little sphincter tone left, there was fecal matter around 
his anus, and intense sphincter tone was diminished.  

In July 2006, the Veteran reported no nausea or vomiting.  In 
addition, the July 2006 examiner noted normal nutrition, with no 
other evidence of debility.  By contrast, in May 2009, the 
Veteran reported severe nausea, and severe vomiting, along with 
constant abdominal pain, reported as getting worse all the time 
in the period.  The Veteran reported that he vomits eight to ten 
times a day, cannot retain any food, and becomes dehydrated and 
loses 10 to 15 pounds.  

In July 2006, the Veteran reported no abdominal pain.  In 
contrast, in May 2009, the Veteran reported abdominal pain where 
the whole abdomen has a dull pain rated at four to five, at times 
sharp, on a level of seven to nine.  He reported constant pain at 
varying severity and degree where his whole stomach becomes 
painful, and when it gets sharp it becomes seven to nine.  The 
bowel movements do not relieve the discomfort or pain.  There is 
no association with food.  

Thus, the evidence clearly shows a significant worsening in 
symptomatology between the July 2006 and May 2009 examinations.  
Based on the July 2006 findings, in particular the finding of no 
abdominal pain, the evidence more closely approximates frequent 
episodes of bowel disturbance with abdominal distress than it 
does diarrhea, or alternating diarrhea and constipation, with 
more or less constant abdominal distress.  Moreover, such 
evidence does not approximate occasional involuntary bowel 
movements, necessitating wearing of a pad, as the July 2006 
examiner reported episodes about once per month of diarrhea, but 
did not report involuntary bowel movements or the necessity of a 
pad.  

The Board has considered the Veteran's assertions, and those of 
his wife and mother.  The Veteran has medical training, and is 
presumably competent to comment on medical matters.  However, in 
many respects, these statements appear to support a recent 
worsening in symptomatology.  Also, at the hearing, the Veteran's 
wife reported that, originally the episodes started out lasting 
about two days, and then they progressively got longer, until now 
they're between seven to ten days.  This is consistent with the 
Veteran's statements to the May 2009 examiner, as reported above.  
The Veteran's mother wrote in May 2009, also attesting to her 
understanding of bouts of severe diarrhea.  However, she did not 
describe the dates of these episodes, or whether they were 
recent.  To the extent that any of these recent statements 
conflict with the medical evidence, and with statements he made 
to the July 2006 examiner, the Board finds the prior statements 
to be more persuasive, as statements made to physicians for 
purposes of diagnosis and treatment are exceptionally trustworthy 
because the declarant has a strong motive to tell the truth in 
order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 
67, 73 (1997).  

In sum, for the reasons discussed above, the Board concludes that 
a rating higher than 10 percent is not warranted prior to May 6, 
2009.  

Since May 6, 2009, the 30 percent rating under 7319 for irritable 
colon syndrome is the maximum rating available under that code.  
While the evidence clearly reflects occasional involuntary bowel 
movements, necessitating wearing of a pad, the Board finds that 
neither extensive leakage with fairly frequent involuntary bowel 
movements, nor complete loss of sphincter control, is shown to 
support either a 60 percent or 100 percent rating.  

In so finding, the Board notes that, according to statements the 
Veteran made to the May 2009 examiner, he still does not use a 
pad.  While he claimed that he had severe diarrhea with periods 
when he is five hours a day in the bathroom with the diarrhea, 
and reported "several episodes" of fecal incontinence, which 
spontaneously resolved, regarding involuntary bowel movements, he 
reported accidents involving soiling fecal discharge only nine or 
ten times during the prior year.  On examination, there was no 
diarrhea present, and while there was fecal matter present around 
the anus, his underwear did not show any leakage.  These findings 
are significant in the Board's determination that complete loss 
of sphincter control and fairly frequent involuntary bowel 
movements are not demonstrated.  

In addition, the Board notes that there has been no history of 
hospitalization for diarrhea, and no history of rectal infections 
or proctitis.  While the Veteran has reported episodes of weight 
loss following bouts of diarrhea, in July 2006, his weight was 
216 pounds, with no recent weight gain or loss.  In May 2009, the 
Veteran weighed 251 pounds, an increase of 35 pounds, or 16 
percent.  Thus, while the Veteran may experience temporary bouts 
of weight loss, there does not appear to be any weight loss over 
time.  

Under these circumstances, the Board finds that the criteria for 
a rating higher than 30 percent for IBS are not met.  

When a claimant is awarded service connection and assigned an 
initial disability rating, separate disability ratings may be 
assigned for separate periods of time in accordance with the 
facts found.  Such separate disability ratings are known as 
staged ratings.  See Fenderson, 12 Vet. App. at 126 (noting that 
staged ratings are assigned at the time an initial disability 
rating is assigned).  In Hart v. Mansfield, the Court extended 
entitlement to staged ratings to claims for increased disability 
ratings where "the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings."  21 Vet. App. 505, 511 (2007).  
Here, the disability did not change significantly until quite 
recently, and uniform evaluations are warranted before and after 
May 6, 2009.

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
Jul. 17, 2009).  The first question is whether the schedular 
rating adequately contemplates the veteran's disability picture.  
Thun, 22 Vet. App. at 115.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

Here, the rating criteria clearly contemplate the Veteran's 
disability picture.  They include symptomatology of the type 
reported by the Veteran and by medical professionals on clinical 
evaluation.  Significantly, the rating criteria include higher 
ratings where symptomatology of the appropriate degree is 
demonstrated.  

Service Connection Claims

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1110.  To establish a 
right to compensation for a present disability, a veteran must 
show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Veteran has claimed entitlement to service connection for 
claimed disabilities manifested by fatigue, headaches, nausea, 
anemia, and memory loss, on the basis of qualifying chronic 
disability arising from service in the Persian Gulf.  

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater of 
operations during the Persian Gulf War.  See 38 U.S.C.A. 
§ 1117(f); 38 C.F.R. § 3.317(d).

Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a 
Persian Gulf veteran who exhibits objective indications of a 
"qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a degree 
of 10 percent during the presumptive period prescribed by the 
Secretary.  Effective December 18, 2006, VA extended the 
presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 
31, 2011 (for qualifying chronic disabilities that become 
manifest to a degree of 10 percent or more after active duty in 
the Southwest Asia theater of operations).  See 71 Fed. Reg. 
75669 (2006).  Furthermore, the chronic disability must not be 
attributed to any known clinical disease by history, physical 
examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a), (b).

The Veteran in the instant case served in the Southwest Asia 
Theater of operations during the Persian Gulf War, from January 
15, 1991 to March 12, 1991.  Hence, for purposes of the pertinent 
statute and regulation, he is a Persian Gulf veteran.  However, 
in this case, the Veteran's symptoms of fatigue, headaches, 
nausea, anemia, and memory loss have been attributed to a known 
diagnosis, namely hepatitis C.  

As discussed at length above, the claimed symptom of nausea has 
been medically attributed to the Veteran's service-connected IBS.  
Moreover, the Veteran appears to endorse such a relationship, as 
he described in detail his experience of nausea in relation to 
his recurrent episodes of IBS.  As the Veteran's nausea has been 
attributed to a known clinical diagnosis, and as service 
connection is already in effect for such disability, the evidence 
weighs against that portion of the Veteran's claim.  

Regarding memory loss, the Veteran was evaluated in June 2006 for 
his complaints of memory loss.  Based on an interview with the 
Veteran and his wife, the examiner diagnosed cognitive disorder 
not otherwise specified.  Therefore, as his symptom of memory 
loss has also been linked to a known clinical diagnosis (as 
listed in the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), 
p. 96), there is no qualifying chronic Persian Gulf disability or 
medically unexplained chronic multisymptom illness subject to 
service connection under the provisions of 38 U.S.C. § 1117.  

Turning to the remaining symptoms of fatigue with headaches, and 
anemia, an October 1994 private oncology consultation reveals a 
diagnosis of mild anemia.  Among the listed potential causes was 
liver disease.  At about this time, the Veteran was also 
reporting headaches of uncertain etiology.  In November 1994, the 
Veteran was found to have hepatitis C and B antibodies.  In 
subsequent treatment reports, it was noted that his fatigue and 
anemia could be explainable on the basis of chronic hepatitis C.  
In a March 1996 report, it was noted that the Veteran's fatigue 
may be virally related.  A March 1996 report by University of 
North Dakota Health Service reveals the finding that "a viral 
infection could cause the fatigue, but with your history, one 
certainly has the concern of other unknown possibilities."  VA 
outpatient records from June 2004 reveal complaints of a serious 
headaches, and memory problems.  

The Veteran was examined in July 2006, and the examiner concluded 
that hepatitis C was definitely present.  The Veteran had been 
seen previously by a consultant oncologist/hematologist, who 
verified that he had positive hepatitis C antibodies.  However, a 
liver biopsy showed normal findings, and the examiner noted that 
all liver tests were within normal limits.  According to the 
examiner, hepatitis C can be present even with normal liver 
function.  The examiner found that the Veteran's fatigue and 
weakness could be based on the presence of hepatitis C.  He also 
noted that the consultant found that the Veteran could have 
hepatitis C, despite normal liver enzymes and that his fatigue 
and anemia could be potentially explained on the basis of colonic 
hepatitis C infection.  A VA neurological examination in July 
2006 noted headaches of unknown etiology.  In addition, a VA 
hemic examination in July 2006 acknowledged that the fatigue as 
well as the anemia can be explained on the basis of hepatitis C.  

In light of these findings, the pertinent criteria for a 
qualified chronic disability (symptoms that "cannot be 
attributed to any known clinical diagnosis") is not met.  The 
noted symptoms can all be attributed to hepatitis C, which is a 
confirmed diagnosis in the Veteran's case.  In addition, these 
findings clearly and conclusively establish that the Veteran's 
anemia, fatigue and headaches are symptomatic of a common 
disability.  The Veteran appears to agree to that extent.  

To the extent of any inconclusiveness in the above findings, such 
is dispelled by the findings of a VA hepatic examination in July 
2006.  That examiner diagnosed hepatitis C with normal liver 
enzymes, and a history of hepatitis B in the past.  Symptoms 
found by the examiner to be associated with this diagnosis 
included weakness or fatigue, and decreased strength.  

Also in July 2006, the Veteran was afforded a VA examination for 
chronic fatigue syndrome.  The examiner concluded that the 
Veteran did not meet the criteria for a diagnosis of chronic 
fatigue syndrome.  

Moreover, a VA examination in October 2008 reveals diagnoses of 
hepatitis C with normal liver enzymes, and past hepatitis B.  
These diagnoses were found to result in lack of stamina, weakness 
or fatigue, decreased strength, and pain.  

In sum, the symptoms claimed by the Veteran as fatigue with 
headaches have been found to be symptoms of a common disability, 
which has been attributed to a known clinical diagnosis.  The 
symptom of anemia has been linked to the Veteran's fatigue.  

The Board notes that a claim for service connection for hepatitis 
C was separately adjudicated and denied in November 2008.  The 
Veteran did not appeal that denial, and a claim for service 
connection for hepatitis C is not before the Board.  

While the post-service records include several references to Gulf 
War Syndrome, none of the claimed symptoms have been conclusively 
linked to such a diagnosis.  

The Board is of course cognizant of the Veteran's assertions 
regarding his claim.  The Veteran and his spouse are competent to 
report observing objective signs and symptoms, such as fatigue, 
which are capable of lay observation.  See Gutierrez v. Principi, 
19 Vet. App. 1 (2004).  In addition, the Board has acknowledged 
that the Veteran has medical training and knowledge and is 
presumed competent to address certain medical questions.  
However, as noted above, the Veteran is in agreement as to a 
common cause for his symptoms.  He is also in agreement that he 
is clinically positive for hepatitis C.  It is his essential 
contention for purposes of this appeal that his hepatitis C is 
otherwise asymptomatic.  However, this seeming anomaly was 
addressed by several clinicians, and it appears to be the 
consensus opinion of the experts in the field that hepatitis C 
can be present and active even with normal liver function.  The 
Veteran has not asserted any specific expertise as to liver 
diseases or hepatitis C.  The Board assigns more probative weight 
to the opinions of those with acknowledged expertise in the 
field.  As such, regarding fatigue with headaches and nausea, and 
regarding anemia, there is no qualifying chronic Persian Gulf 
disability or medically unexplained chronic multisymptom illness 
subject to service connection under the provisions of 38 U.S.C. 
§ 1117.  

As noted above, the Veteran's fatigue, headaches, and anemia have 
been linked to hepatitis C.  The issue of service connection for 
hepatitis C is the subject of a final RO decision, and the Board 
will not address it here.  The Veteran's nausea has been linked 
to IBS, which is already service-connected and discussed 
elsewhere.  

Regarding memory loss (linked to the known clinical diagnosis of 
cognitive disorder), there is no reference to a cognitive 
disorder or memory loss in the service treatment records; the 
Veteran's neurological and psychiatric findings were normal on 
each periodic examination, and on examinations in December 1992 
and November 1997.  

After service, the first neuropsychiatric evaluation was in June 
2006.  However, the Veteran has consistently reported symptoms of 
memory impairment throughout the period of his current claim, and 
has reported in recent statements, as has his wife, that these 
symptoms date back to service.  See hearing transcript at p. 3 
(onset "within a month after coming back from Desert Storm").  
However, these recent accounts conflict with signed statements 
made by the Veteran just after his release from active duty in 
December 1992.  In a report of medical history, the Veteran 
reported that he had no history of loss of memory.  The physician 
reported that he was in excellent health.  Just as significant, 
in November 1997, six years after his release from active duty 
and return from Desert Storm, the Veteran was still reporting 
that he had no history of loss of memory.  The Board considers 
these earlier statements to be more credible than his recent 
statements, for the simple fact that he was not seeking VA 
benefits at the time he made the earlier statements, but was 
seeking only medical evaluation.  The Board is of course 
cognizant of possible self interest which any veteran has in 
promoting a claim for monetary benefits.  The Board may properly 
consider the personal interest a claimant has in his or her own 
case, as well as that of his spouse, but the Board is not free to 
ignore his assertion as to any matter upon which he is competent 
to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 
(1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[interest may affect the credibility of testimony].  

There is no doubt that the Veteran is competent to relate the 
onset of symptoms as he remembers it, as is his spouse.  Thus, 
his competency is not at issue with regard to recounting that 
event.  Rather, it is his credibility which the Board finds is 
lacking.  Here, there exists very powerful conflicting evidence, 
in the form of the Veteran's own statement to health care 
providers at release from active duty, and many years later.  

The Board also notes that a cognitive disorder is not a psychosis 
as contemplated under the presumptive provisions.  See 
38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 
3.309 (2009).  See also 38 C.F.R. § 4.130, Diagnostic Codes 9201-
9211 (2009); DSM-IV, Fourth Ed., p. 147.  Therefore, those 
provisions are not applicable.  Moreover, there is no medical 
opinion other than that of the Veteran that purports to relate 
the Veteran's cognitive disorder to service.  While the June 2006 
neuropsychiatric examiner noted that the Veteran was being 
evaluated for Gulf War Syndrome, he did not attribute any 
diagnosis or symptomatology to it.  As the Board has found the 
Veteran's statements concerning the date of onset of symptoms to 
be lacking in credibility, the Board accords his opinion 
regarding the etiology of his cognitive disorder no probative 
weight.  As such, service connection for a cognitive disorder 
manifested by memory loss is not in order.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against each claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

An initial disability rating higher than 10 percent for IBS is 
denied.

Since May 6, 2009, a disability rating higher than 30 percent for 
IBS is denied.

Service connection for a qualifying chronic disability or 
medically unexplained chronic multisymptom illness manifested by 
fatigue with headaches and nausea is denied. 

Service connection for a qualifying chronic disability manifested 
by anemia is denied. 

Service connection for a chronic disability manifested by memory 
loss is denied. 



REMAND

The Veteran was afforded a VA Gulf War protocol examination in 
July 2006.  The examiner noted that he took the liberty of 
sending the Veteran to a dermatologist to verify nodules noted on 
the skin, that in his estimation were subcutaneous fatty tumors.  
He noted that the dermatologist's report was pending.  However 
there is no such report in the claims file.  Although a VA skin 
disorders examination was conducted on the same day as the Gulf 
War protocol examination, that report was inconclusive as to the 
nature of the lesions.  A note dated in September 2006, by the 
RO, acknowledges the examiner's comment, but simply notes that no 
additional care was recorded after the July 2006 examination, and 
that the referral to dermatology is not shown.  

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, VA must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, the September 2006 examiner clearly believed that 
additional evaluation by a dermatologist would assist in 
clarifying any remaining diagnostic doubt.  He recommended such 
evaluation and has stated that he did in fact refer the Veteran 
for such evaluation.  If such evaluation occurred, the report is 
considered in the constructive possession of VA adjudicators 
during the consideration of the claim, regardless of whether it 
is physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The 
alternative possibility, that such evaluation did not occur, does 
not absolve VA of its duty to provide an adequate examination.  

Accordingly, the case is REMANDED for the following action:

1.  Make as many requests as are necessary to 
obtain the report of dermatology consultation 
noted by the July 2006 examiner, and end such 
efforts only if it is determined that the 
record sought does not exist or that further 
efforts to obtain such record would be 
futile. 

2.  If, after review of VA records, it is 
determined that a dermatology consultation 
was not completed in regard to the July 2006 
examiner's recommendation, schedule the 
Veteran for VA dermatology examination to 
determine the nature and etiology of his 
claimed skin lesions.  The claims folder must 
be made available to and reviewed by the 
examiner.  All indicated studies should be 
performed.  

The examiner is asked to elicit current 
symptomatology from the Veteran, and identify 
all appropriate clinical diagnoses.  If any 
symptomatology cannot be attributed to a 
known clinical diagnosis, the examiner should 
describe pertinent objective findings related 
to such symptomatology.  If a known clinical 
diagnosis is found to be responsible for the 
symptomatology, the examiner should provide 
an opinion as to whether there is a 50 
percent or better probability that such 
diagnosis is etiologically related to the 
Veteran's military service or was caused or 
chronically worsened by a service-connected 
disability.  

3.  Readjudicate the remanded claim.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  The 
case should then be returned to the Board for 
further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


